CAMPBELL, Judge.
Counsel for defendant candidly admits that he can find no error in the trial of this case. The record was submitted in order that we might review it for errors appearing on its face.
In each bill of indictment with regard to the first count, the check was copied in exact detail. With regard to the second count in each bill of indictment, the bill read as follows:
“And the Jurors Aforesaid, Upon Their Oath Aforesaid, Do Further Present, That the said John Henry Russell afterward, to wit, on the day and year aforesaid, at and in the County aforesaid, wittingly and unlawfully and feloniously did utter and publish as true a certain false, forged and counterfeited bank check is as follows, that is to say: Same as above with intent to defraud— ...”
The question arises as to whether the second count in each bill of indictment is sufficient to charge the offense.
In an indictment containing several counts, each count should be complete in itself. State v. McKoy, 265 N.C. 380, 144 S.E. 2d 46 (1965).
Here the first count in each bill of indictment was complete and sufficient as it contained with exactitude the bank check involved. When it came to the second count, however, in each bill of indictment, we find only the following reference with regard to the bank check involved: “Same as above.” Unquestionably, it would have been preferable for the second count in each bill to have again set out in detail the particular check involved. We believe, however, that since the check was set out in detail in the first count and that was an integral part of the bill of indictment, the reference to the same check in the second count was sufficient. We hold that the second count in each bill of indictment meets the test indicated in State v. Sutton, 14 N.C. App. 422, 188 S.E. 2d 596 (1972).
No error.
Judge Britt concurs.